DeBruler, J.
Appellant was indicted for robbery and aggravated assault and battery in Marion County Criminal Court Division Two. In a trial without jury appellant was convicted of theft of over $100. The facts which tend to support the finding of the trial court are as follows:
On December 5, 1968, Richard Barfoot spent the night at the Speedway Motel in Marion County, Indianapolis, Indiana. He testified that at approximately 3:30 a.m. he heard a tapping on his motel room door. He opened the door and appellant Jackie Boyd accompanied by Mary Washington forced their way in. Mary Washington was armed with a gun and Jackie Boyd was armed with a knife.
They ordered him to stand between the beds with his hands up. Mary Washington and appellant Boyd noticed Barfoot’s money in the approximate amount of $300 on top of the dresser in his room. The girls took the money and divided it up at the door. As they turned to leave, Richard Barfoot grabbed Mary Washington and fought with her. During the time that he wrestled with her, trying to disarm her, appellant left.
The resident of the room next to Richard Barfoot’s room called the motel manager who called the police. When the police arrived on the scene they heard the sounds of a fight *698and a man’s voice calling for help. When the police went into the room they found the room full of tear gas and Richard Barfoot and Mary Washington wrestling on the floor. Both Barfoot and Washington had blood on them. Officer Bill Gross then stepped outside to see if anyone was in the area. There, behind the motel, he saw appellant and took her into custody. Appellant was taken back into the room and identified by Richard Barfoot as the other female subject.
A search was then made of the room and a tear gas gun was found on the floor between the beds. Jackie Boyd was found to have money in the amount of $127.00 covered with blood in her boot.’ She told the police officer that she cut herself and that was the source of the blood. The blood on the money was typed and found to be type O. Mary Washington and appellant Boyd were found to have type A blood. Richard Barfoot was found to have type 0 blood.
Appellant’s sole contention on appeal is that there was insufficient evidence to sustain the trial court’s finding that she was guilty of theft of over $100. In reviewing the allegation of insufficient evidence this court will not weigh the evidence nor resolve questions of credibility of witnesses, but will look to that evidence and the reasonable inferences therefrom which support the verdict of the trial court. The conviction will be affirmed if from that viewpoint there is evidence of probative value from which a reasonable trier of fact could infer that the appellant was guilty beyond a reasonable doubt. Smith v. State (1970), 254 Ind. 401, 260 N. E. 2d 558. We hold that the above evidence was sufficient to sustain the trial court finding.
Judgment affirmed.
Hunter, C.J., Arterburn, Givan and Jackson, J.J., concur.
Note. — Reported in 262 N. E. 2d 897.